DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-24, 26, 29-30, 39, and 49 have been cancelled; therefor, Claims 25, 27, 28, 31-38, 40-48, and 50-55 are currently pending in application 17/197,846.

Allowable Subject Matter
Claims 25, 27, 28, 31-38, 40-48, and 50-55 are allowed.
The following is an examiner’s statement of reasons for allowance: 
All previous rejections are withdrawn due to Applicant’s amendments and arguments.
The present invention is directed to an online market technology that implements enhanced online markets and market information to users. Each independent claim identifies the following uniquely distinct features: “with respect to a presentation of a page that (i) is from a first source, (ii) is presented by an app or a browser, (iii) is other than a native user interface associated with an online marketplace for unique items and (iv) presents a plurality of content items including a unique item, executing, by a plug-in or browser extension, an identification process that continuously evaluates text of the plurality of content items presented by the page to identify the unique item being presented by the app or the browser on the page, the identification process being performed by the plug-in or the browser extension and being supplemental to the app or to the browser, and in response to the identification process that is performed by the plug-in or the browser extension evaluating the text of the plurality of content items presented by the page to identify the unique item being presented on the page that is other than the native user interface associated with the online marketplace for unique items, executing, by the plug-in or the browser extension, a presentation process to present supplemental information about the unique item or about similar items to the unique item, the supplemental information having been obtained from a second source that is associated with the online marketplace and that is independent of the first source, the executing comprising: presenting, by the plug-in or the browser extension, a window that i) is overlaid on top of the page and ii) depicts the supplemental information and a user interface control that, upon selection, causes presentation of an another state that presents a different amount of supplemental information.”  The closest prior art, Asman (US 10,242,035), Powers (US 2020/0057815 A1), and Pabst (US 2015/0120580 A1) disclose(s) conventional online market/ market data technology.  However, Asman, Powers, and Pabst (singularly or in combination) fail to anticipate or render the above underlined limitations obvious.
Furthermore, the independent claims are considered by the Examiner to be "significantly more" than an abstract idea.  Independent claims 25, 36, and 46 include specific limitations for providing an online market technology that implements enhanced online markets and market information to users, that are not well-understood, routine, nor conventional in the field; are integrated into a practical application; add unconventional steps that confine the claim to a particular useful application; and/or the claims require a specific, structured graphical user interface paired with a prescribed functionality directly related to the graphical user interface’s structure that is addressed to and resolves a specifically identified problem in the prior state of the art.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Ouellette whose telephone number is (571) 272-6807.  The examiner can normally be reached on Monday through Thursday, 8am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone numbers for the organization where this application or proceeding is assigned (571) 273-8300 for all official communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Office of Initial Patent Examination whose telephone number is (571) 272-4000. Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 27, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629